Case 18-15284        Doc 33     Filed 11/19/18     Entered 11/19/18 12:20:40          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 15284
         Thomas J Prince, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/25/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/23/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-15284              Doc 33      Filed 11/19/18    Entered 11/19/18 12:20:40            Desc           Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $160.00
           Less amount refunded to debtor                               $80.00

 NET RECEIPTS:                                                                                             $80.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $0.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                            $3.60
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3.60

 Attorney fees paid and disclosed by debtor:                        $30.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim        Claim       Principal        Int.
 Name                                      Class   Scheduled      Asserted     Allowed        Paid           Paid
 Capital One Auto Finance              Secured       10,709.00     10,823.44    10,823.44           0.00         0.00
 Central DuPage Emergency Phys         Unsecured      1,914.00            NA           NA           0.00         0.00
 Clerk of the Circuit Court Kane Cou   Unsecured         554.00           NA           NA           0.00         0.00
 Comcast                               Unsecured         900.00           NA           NA           0.00         0.00
 Commonwealth Edison-Care Center       Unsecured         550.00           NA           NA           0.00         0.00
 Dpt Ed/navi                           Unsecured     75,485.00            NA           NA           0.00         0.00
 DuPage Medical Group                  Unsecured         619.00           NA           NA           0.00         0.00
 Exeter Finance Corporation            Secured       26,500.00     26,904.41    26,904.41          76.40         0.00
 First Premier Bank                    Unsecured         272.00           NA           NA           0.00         0.00
 Groot Industries, Inc.                Unsecured         300.00           NA           NA           0.00         0.00
 Illinois Tollway                      Unsecured     79,184.00            NA           NA           0.00         0.00
 Navient                               Unsecured     18,732.00            NA           NA           0.00         0.00
 Nicor Gas                             Unsecured         513.00           NA           NA           0.00         0.00
 Open Advanced MRI                     Unsecured         136.00           NA           NA           0.00         0.00
 Suburban Orthopaedics                 Unsecured         728.00           NA           NA           0.00         0.00
 Verizon Wireless                      Unsecured      1,450.00            NA           NA           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-15284        Doc 33      Filed 11/19/18     Entered 11/19/18 12:20:40             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $37,727.85             $76.40              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $37,727.85             $76.40              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                 $3.60
         Disbursements to Creditors                                $76.40

 TOTAL DISBURSEMENTS :                                                                           $80.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
